IN THE SUPREME COURT OF THE STATE OF DELAWARE

DR. THOMAS MARKUSIC,          §
DR. MAXYM POLYAKOV,           §
NOOSPHERE VENTURE             §
PARTNERS, LP, and FIREFLY     §
AEOROSPACE, INC.,             §
                              §                    No. 383, 2021
         Plaintiffs Below,    §
         Appellants,          §                    Court Below—Court of Chancery
                              §                    of the State of Delaware
         v.                   §
                              §                    C.A. No: 2019-0753
MICHAEL BLUM, PATRICK         §
JOSEPH KING, LAUREN           §
MCCOLLUM, STEVEN              §
BEGLEITER, GREEN DESERT N.V., §
SWING INVESTMENTS BVBA,       §
BRIGHT SUCCESS CAPITAL LTD., §
and WUNDERKIND SPACE, LTD., §
                              §
         Defendants Below,    §
         Appellees.           §

                             Submitted: September 14, 2022
                             Decided:   September 23, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGN, TRAYNOR, Justices; and
WINSTON, Judge1 constituting the Court en banc.

                                          ORDER
       This 23rd day of September, 2022, after consideration of the argument of

counsel, the parties’ briefs, and the record on appeal, it appears to the Court that the



1
 Sitting by designation under Del. Const. art. IV, § 12 and Supreme Court Rules 2(a) and 4(a) to
complete the quorum.
judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in its August 18, 2020 Order Granting Motion to Dismiss

Counterclaims,2 June 16, 2021 Order Denying Motion for Partial Judgment on the

Pleadings,3 and November 2, 2021 Final Order.4

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                                 BY THE COURT:

                                                 /s/ Gary F. Traynor
                                                       Justice




2
  Markusic v. Blum, 2020 WL 4760348, (Del. Ch. August 18, 2020).
3
  Markusic v. Blum, 2021 WL 2456637 (Del Ch. June 16, 2021).
4
  Markusic v. Blum, 2021 WL 5106363 (Del. Ch. Nov. 2, 2021).